DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) maybe used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


2.		Claims 1 - 20 are rejected on the ground of nonstatutory double patenting over claims 1 - 20 of U. S. Patent No. 10,986,589 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
Claims 1 - 20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10,986,589.  Although the conflicting claims are not identical, they are not patentably In re KARLSON (CCPA) 136 USPQ 184 (1963).
		More specifically, the claims 1 - 20 of the present application is the same elements, same function, and same result as claims 1 - 20 of the U.S. Patent (10,986,589), especially, the independent claims 1, 19, and 20 of the present application is the same invention as the independent claims 1, 15, and 18 of the U.S. Patent (10,986,589).  

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows, and the difference of the limitations are wordings differently.


















Instant Application
U.S Patent 10,986,589          
1.  A method comprising: 
receiving, by a wireless device, configuration parameters of: one or more first cells of a first cell type; and one or more second cells of a second cell type; 
determining a calculated total transmit power for a plurality of signals comprising: a first sounding reference signal (SRS) configured for transmission, during a time interval, via the one or more first cells; and a second SRS configured for transmission, during the time interval, via the one or more second cells; and 
dropping a transmission of the first SRS or scaling a transmission power of the first SRS, based on a SRS transmit power priority of the first SRS, when the calculated total transmit power exceeds a first value, wherein the SRS transmit power priority is based on a cell type of the one or more first cells.

1. A method comprising:
receiving, by a wireless device, configuration parameters of: one or more first cells in a first frequency band; and one or more second cells in a second frequency band; determining a calculated total transmit power for a plurality of signals comprising: a first sounding reference signal (SRS) configured for transmission, during a time interval, via the one or more first cells; and
a second SRS configured for transmission, during the time interval, via the one or more second cells; and
dropping a transmission of the first SRS or scaling a transmission power of the first SRS, based on an SRS transmit power priority of the first SRS, when the calculated total transmit power exceeds a first value, wherein the SRS transmit power priority is based on a frequency band of the one or more first cells.




Instant Application
U.S Patent 10,986,589          
19. A system comprising: a base station comprising: one or more first processors; and first memory storing first instructions that, when executed by the one or more first processors, cause the base station to: transmit configuration parameters of: one or more first cells of a first cell type; and one or more second cells of a second cell type; a wireless device comprising: one or more second processors; and second memory storing second instructions that, when executed by the one or more second processors, cause the wireless device to: receive the configuration parameters; determine a calculated total transmit power for a plurality of signals comprising: a first sounding reference signal (SRS) configured for transmission, during a time interval, via the one or more first cells; and a second SRS configured for transmission, during the time interval, via the one or more second cells; and drop a transmission of the first SRS or scaling a transmission power of the first SRS, based on a SRS transmit power priority of the first SRS, when the calculated total transmit power exceeds a first value, wherein the SRS transmit power priority is based on a cell type of the one or more first cells.

15. A system comprising: a base station comprising: one or more first processors; and first memory storing first instructions that, when executed by the one or more first processors of the base station, cause the base station to transmit configuration parameters of: one or more first cells in a first frequency band; and one or more second cells in a second frequency band; and a wireless device comprising: one or more second processors; and second memory storing second instructions that, when executed by the one or more second processors of the wireless device, cause the wireless device to: receive the configuration parameters; determine a calculated total transmit power for a plurality of signals comprising: a first sounding reference signal (SRS) configured for transmission, during a time interval, via the one or more first cells; and a second SRS configured for transmission, during the time interval, via the one or more second cells; and drop a transmission of the first SRS or scaling a transmission power of the first SRS, based on an SRS transmit power priority of the first SRS, when the calculated total transmit power exceeds a first value, wherein the SRS transmit power priority is based on a frequency band of the one or more first cells.






The additional limitation is not affecting the scope of the present invention. In addition, even though the claim of present application omitted or rearrangement of the claim structure (simply rearranged and restructured the claim elements using same or similar words), the limitation of independent claims 1, 15, and 18 of the U.S. Patent (10,575,261) is encompassed the claimed invention of the independent claims 1, 19, and 20 of the present application. 
Therefore, the function and results of the claim invention of present application are same as the claim invention of the U.S. Patent (10,986,589).  
Furthermore, the dependent claim 2 of the present application are same function and same result as claim 2 of the U.S. Patent (10,986,589).
The dependent claim 3 of the present application are same function and same result as claim 12 of the U.S. Patent (10,986,589).
The dependent claim 4 of the present application are same function and same result as claim 1 or 8 of the U.S. Patent (10,986,589).
The dependent claim 5 of the present application are same function and same result as claim 15 of the U.S. Patent (10,986,589).
The dependent claim 6 of the present application are same function and same result as claim 18 of the U.S. Patent (10,986,589).
The dependent claim 7 of the present application are same function and same result as claim 8 of the U.S. Patent (10,986,589).
The dependent claim 8 of the present application are same function and same result as claim 3 of the U.S. Patent (10,986,589).

The dependent claim 10 of the present application are same function and same result as claim 5 of the U.S. Patent (10,986,589).
The dependent claim 11 of the present application are same function and same result as claim 6 of the U.S. Patent (10,986,589).
The dependent claim 12 of the present application are same function and same result as claim 7 of the U.S. Patent (10,986,589).
The dependent claim 13 of the present application are same function and same result as claim 8 of the U.S. Patent (10,986,589).
The dependent claim 14 of the present application are same function and same result as claim 8 or 9 of the U.S. Patent (10,986,589).
The dependent claim 15 of the present application are same function and same result as claim 9 of the U.S. Patent (10,986,589).
The dependent claim 16 of the present application are same function and same result as claim 10 of the U.S. Patent (10,986,589).
The dependent claim 17 of the present application are same function and same result as claim 11 of the U.S. Patent (10,986,589).
The dependent claim 18 of the present application are same function and same result as claim 10 of the U.S. Patent (10,986,589).
The dependent claim 19 of the present application are same function and same result as claim 15 of the U.S. Patent (10,986,589).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dinan et al. (US 2017/0222776) discloses Sounding Reference Signal Configuration in a Wireless Network.
NAKAMURA et al. (US 2017/0195979) discloses Terminal Apparatus.
Mueck et al. (US 2017/0188314) discloses Uplink Interference Management in Shared Spectrum Network.
Chen et al. (US 2017/0195890) discloses Techniques for Transmission of Sounding Reference Signal in Shared Radio Frequency Spectrum Band.

Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
February 25, 2022

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649